PER CURIAM.
The Employer/Carrier challenge the order of the Judge of Compensation Claims (“JCC”) awarding evaluation by a dermatologist, evaluation by a psychiatrist, and treatment with a dermatologist. As to the first two benefits awarded, we affirm without comment. However, as to the award of treatment with a dermatologist, we reverse.
In the body of the Final Order the JCC found insufficient evidence of a causal link between Claimant’s compensable injury and the dermatological condition he developed subsequent to surgery. The JCC expressly denied Claimant’s request for treatment with a dermatologist, and awarded a dermatological evaluation to establish whether such connection existed. However, in the decretal portion of the order, the JCC awarded treatment. Given the JCC’s finding with respect to causation, the award of treatment with a dermatologist was error. Accordingly, that portion of the Final Order is reversed.
AFFIRMED in part, and REVERSED in part.
ALLEN, DAVIS, and HAWKES, JJ., concur.